Citation Nr: 0829863	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for a heart condition.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a respiratory 
disorder, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The veteran served on active duty in the United States Army 
from April 1967 to January 1971.  Service in Vietnam and 
receipt of the Combat Infantryman Badge is indicated in the 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran's claims were remanded by the Board, for further 
development, in February 2007.  At that time, the veteran's 
claim for entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a respiratory disorder was referred back 
to the RO for additional development.  That issue is not 
before the Board at this time.


FINDINGS OF FACT

1.  The veteran has a heart condition that is not the result 
of VA medical care nor is the proximate cause of his heart 
condition carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the medical treatment; nor is the 
veteran's heart disease due to an event not reasonably 
foreseeable.

2.  Hearing loss was not manifest during service, hearing 
loss was not manifest within one year of separation, and the 
veteran's current hearing loss is not attributable to 
service.

3.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

4.  A respiratory disorder, to include as a result of 
exposure to herbicides, was not manifest during service, and 
is not otherwise attributable to service, to include exposure 
to herbicides including Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a heart condition have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.361 (2007).

2.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

3.  A respiratory disorder, to include as a result of 
exposure to herbicides, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for a heart condition and service connection 
for bilateral hearing loss and a respiratory disorder.  The 
Board notes that the veteran's claims were received in April 
2002, July 2002, and May 2002, respectively.  The RO provided 
VCAA notification in September 2002.    Although the 
notification letter was sent prior to the initial 
adjudication of the claimant's claim, the Board remanded the 
veteran's claims in February 2007 because the VCAA 
notification did not contain a criterion that was necessary 
at that time.  This was not prejudicial to the claimant since 
the claimant was subsequently provided adequate notice and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in November 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice was inadequate, there is no prejudice to 
the claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

Since the Board has concluded that the preponderance of the 
evidence weighs against each claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
each claim.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the veteran's condition since the claimant was last examined 
for any of his claims.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case is adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  



38 U.S.C.A. § 1151 

The veteran contends that he developed a heart condition as a 
result of VA treatment.  The veteran initially indicated that 
the VA treatment occurred in January 2002.  According to the 
veteran's April 2002 informal claim, he scheduled an 
appointment for January 23, 2002 with the VA hospital for 
what he thought was a severe sinus infection.  He reported 
that he was afforded a complete examination, and that the 
examiner informed him that his heart was strong.  Blood work 
was ordered at the time.  In a March 2004 statement, the 
veteran later stated, however, that the blood work was done 
in November 2001, and that the VA physician who ordered them 
never checked the results.  The veteran stated that, by March 
1, 2002, he was unable to work due to shortness of breath, 
fatigue, and swelling.  The veteran visited a VA emergency 
room on April 10, 2002.  At that time, according to the 
veteran, he was informed that his earlier blood work was 
abnormal, and that he should have been contacted.  The 
veteran reported that he now has had a heart attack, a blood 
clot, and six clogged arteries with 100% occlusion in the 
"main" artery.  In essence, the veteran contends that his 
heart was damaged as a result of the negligent failure of the 
VA hospital to inform him of his abnormal lab results, and 
that he would not have congestive heart failure otherwise.  

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151. 

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 
38 U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. §1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

VA medical records show that on January 23, 2002, the veteran 
was seen in the Tomah VA Medical Center (VAMC), complaining 
of decreased vision over several years.  Complaints of a 
sinus infection were not reported, and blood work was not 
ordered.  

On April 10, 2002, the veteran reported to the VAMC with 
swelling in his legs.  It was noted that he had a right 
inguinal hernia, and that he was advised to have surgery the 
previous November.  However, the veteran cancelled that 
appointment.  The veteran's feet and fingertips were slightly 
purple and puritis was shown on the veteran's body.  A family 
history of cirrhosis was reported.  Decreased breath sounds 
were noted.  Also noted were elevated thyroid-stimulating 
hormone (TSH) levels from blood work completed in November 
2001.  The veteran was diagnosed with lower extremity edema, 
probably mild congestive heart failure, a right inguinal 
hernia, and cardiomegaly.  

In another note from the same day, chronic cigarette smoking, 
regular use of alcohol, and chronic use of marijuana was 
noted.  The veteran reported the onset of cough two months 
prior.  The veteran also reported the onset of nasal 
congestion two weeks prior.  The veteran was diagnosed with 
right atrial enlargement, right bundle branch block, right 
ventricular enlargement, left posterior fascicular block, 
anteroseptal infarct (age undetermined), and a T-wave 
abnormality.

Also in April 2002, the veteran's spouse and S.P. submitted 
lay evidence in support of the veteran's claim.  His spouse 
related the same information as the veteran regarding his 
initial visit to Tomah, and the lack of any follow-up call 
from the VAMC.  It was reported that, upon a return visit in 
April, abnormal tests were noted and the nurse practitioner 
on duty related that the examiner of January 2002 was 
presumably at fault.  According to the veteran's spouse, 
these abnormal laboratory results, of which the veteran was 
not informed, were the cause of his heart condition, along 
with a pulmonary disorder, five bleeding ulcers, a hernia, 
and an enlarged liver.

In another statement, R.P. noted a similar set of events.  It 
was also stated that the examiner proclaimed that the veteran 
was lucky to be alive.

A VA medical opinion was provided in December 2002.  At that 
time, the examiner noted that  the veteran's claims file was 
reviewed extensively.  Although the veteran claimed that 
blood work was ordered in January 2002, the examiner noted 
that no blood work was ordered at that time.  Instead, 
laboratory studies conducted in December 2001 revealed 
elevated TSH at 7.04 and elevated creatinine at 1.8.  The 
examiner noted that, when the veteran was seen in April 2002, 
he was admitted for congestive heart failure.  The initial 
note from that admission noted elevated TSH when the veteran 
was seen in November 2001.  The veteran was subsequently 
transferred to the Madison VAMC and was diagnosed with 
cardiomyopathy, myocardial infarction, heart failure, and 
gastric and duodenal ulcers.  No significant thyroid disease 
was noted.  His creatinine test was repeated in Madison and 
ranged from 1.0 to 1.8.  

The examiner opined that the veteran had multiple risk 
factors for coronary artery disease.  She stated that the 
abnormal test that the veteran referred to was most likely 
the slightly elevated TSH.  The appropriate follow-up would 
have been to repeat the test with a T3 and a T4.  When that 
follow-up occurred, significant thyroid disease was not 
revealed.  Ultimately, she stated that none of the veteran's 
slightly abnormal lab work contributed to his cardiac 
problems or resulted in a delay in diagnosis. 

As noted, VA law and regulations require that the evidence 
must show that there is additional disability that is the 
result of VA hospital care, medical or surgical treatment and 
that the proximate cause of the additional disability must be 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.

In this case, the only evidence of a relationship between the 
veteran's current heart disorder and his January 2002 VA 
treatment are the lay statements of the veteran, his spouse, 
and S.P.  Although the veteran, his spouse, and A.P. contend 
that VA treatment in January 2002 resulted in his current 
cardiac condition, none of these individuals are competent to 
make this assessment.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that, where the determinative issue involves a diagnosis or a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, while the veteran is competent to report 
what comes to him through his senses, and others are 
competent to report what they observed, none of these 
individuals have been shown to have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran, his spouse, and S.P. have stated 
that VA negligence caused the veteran's heart condition.  
However, these individuals are not competent to provide an 
etiological nexus between any current heart disorder and his 
care at the Tomah VAMC, as such assessments are not simple in 
nature.  See Jandreau.

In sum, VA medical treatment did not result in the veteran's 
heart condition.  There is no competent medical evidence 
establishing that VA's actions resulted in additional 
disability, to include a heart condition.  Instead, the VA 
examiner's December 2002 opinion stated that the events of 
January 2002 were not the cause of permanent, increased 
disability.  She stated that there was no evidence that any 
treatment or lack of treatment at the VA during that time 
caused an increase in the veteran's cardiac disability, or 
any other type of disability.  The veteran has not presented 
any competent medical evidence to provide an etiological link 
from his VA treatment in January 2002, or at any other time, 
and his current heart disorder.  Although the veteran asserts 
that a connection exists, he is not competent to make that 
conclusion.  See Espiritu.  In contrast, the Board finds the 
VA medical opinion to be probative evidence because it was 
based on a comprehensive review of the record by a qualified 
physician.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).   Moreover, it is not contended nor shown that the 
veteran was furnished hospital or medical treatment without 
his consent.  

Thus, the probative competent medical evidence establishes 
that VA was not careless or negligent, that VA lacked proper 
skill or made an error in judgment, or that there was similar 
instance of fault on the part of VA; or that the veteran has 
a heart condition due to an event not reasonably foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a heart 
condition have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

As noted, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The record shows that the veteran filed an application for 
compensation in July 2002 for hearing loss that purportedly 
began during active duty due to exposure to artillery fire.  
The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of hearing loss.  On 
separation in December 1970, the veteran checked "No" to 
hearing loss.  The veteran's December 1970 separation 
examination reported a score of 15 out of 15, bilaterally, 
per whispered voice test, and no disability was evident on 
audiometric examination.  No hearing defects were noted by 
the veteran or the examiner.  

A VA medical assessment from April 2002 noted "Normal" 
hearing.

The veteran was afforded a VA audiological examination in 
February 2003.  The veteran's claims file was reviewed.  It 
was noted that the veteran was involved in active combat, and 
that the veteran was exposed to mortar rounds and artillery 
fire during his period of service.  The veteran was also 
classified as a marksman with the M-16 rifle.  According to 
the veteran, no hearing protection was provided.  Post-
service, the veteran worked in factories and in a foundry.  
He stated that he wore hearing protection when exposed to 
occupational noise.  

On examination, the veteran exhibited hearing loss, 
bilaterally, as per 38 C.F.R. § 3.385.  Bilaterally, the 
veteran's hearing was within normal limits through 2000 Hz, 
moderate sensorineural hearing loss was shown at 3000 Hz, and 
severe sensorineural hearing loss was evident at 4000 Hz.  
Word recognition was 68 percent for the right ear and 72 
percent for the left.

It was noted that the veteran's induction and separation 
audiology examinations revealed essentially normal 
sensitivity, bilaterally.  Therefore, the examiner opined 
that, based on the evidence of record, the veteran's 
bilateral hearing loss is more likely attributed to factors 
other than his military service.

Following service, the Board notes that hearing loss 
disability was neither manifest nor diagnosed during the one-
year presumptive period, nor did the veteran make any claim 
for VA benefits at that time or until 2002.  A veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim.  Shaw v. Principi, 3 Vet. App. 
365 (1992).  The record does not reflect any documented 
hearing loss as defined by 38 C.F.R. § 3.385 for 
approximately three decades following service discharge.  
Therefore, the medical evidence of record does not support 
the veteran's claim, nor does the lack of any claim as made 
by the veteran for many years following active duty.

In fact, the only evidence of record to suggest an 
etiological relationship between the veteran's current 
hearing loss and his period of active service has been 
provided by the veteran himself.  As noted above, the veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu.  Thus, while the veteran is competent to report 
what comes to him through his senses and is competent to 
report what he observed, he does not have medical expertise.  
See Layno.

In Jandreau, the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the veteran has stated that acoustic trauma 
during service led to bilateral hearing loss.  The Board 
notes that veteran is competent to report that he was exposed 
to acoustic trauma in service and that he has difficulty 
hearing.  However, he is not competent to report that he has 
a certain level of hearing impairment as measured in Hertz, 
nor is he competent to provide an etiological nexus between 
any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.  
Further, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), service connection for a combat-related injury may 
be based on lay statements, alone, but do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).  The provisions of 38 
U.S.C.A. § 1154(b) do not allow a combat veteran to establish 
service connection with lay testimony alone.  Rather, the 
statute relaxes the evidentiary requirements for determining 
what happened during service and is used only to provide a 
factual basis for a determination that a particular disease 
or injury was incurred or aggravated in service, not to link 
the service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

There is no competent medical evidence of any link between 
his current diagnosis of hearing loss and service.  As noted, 
the veteran is not competent to make this causal link or to 
state the etiology of his currently diagnosed hearing loss.  
The VA examiner was unable to provide an etiological 
connection between current hearing loss and service.  The 
opinion is competent as the examiner is a medical 
professional and is it also probative as it was based on the 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
A claim of service connection requires competent evidence of 
an etiological nexus between current disability and service.  
Despite VA's efforts to assist the veteran in that regard, 
the VA examiner was unable to link current hearing loss to 
service.  There is no nexus in this case between service and 
current bilateral hearing loss.  The Board has duly 
considered the evidence in support of this claim, however, 
there is no supporting medical evidence including of ongoing 
treatment since service or medical evidence that establishes 
a nexus to service, and the veteran did not make any claim to 
VA for many years after service, all of which constitutes 
negative evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.

As there is no competent medical evidence of record 
suggesting a connection between his current bilateral hearing 
loss to service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.  In reaching 
this conclusion, the Board acknowledges that the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Respiratory Disorder

The veteran filed a claim for severe pulmonary lung disease 
in May 2002.  The Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of any respiratory disorder.  On separation in 
December 1970, the veteran checked "No" to asthma, 
shortness of breath, pain or pressure in chest, and chronic 
cough.  The examiner noted that the veteran's lungs and chest 
were "normal."

A VA outpatient report from April 2002 noted a diagnosis of 
chronic obstructive pulmonary disease (COPD).  It was also 
noted that the veteran was a smoker, and that he was advised 
to quit smoking.  As noted above, the veteran reported that 
he was a chronic smoker of tobacco and marijuana. 

The veteran was afforded a VA pulmonary examination in July 
2007.  A review of the veteran's claims file was indicated.  
At that time, it was noted that a progress report from 
November 2001 noted a smoking history of one pack per day, 
for 35 years.  A chest x-ray conducted in September 2006 
showed no evidence of lung cancer.  A diagnosis of COPD was 
confirmed.

The examiner opined that the veteran's COPD was not related 
to military service, or to the exposure to herbicides 
therein.  The examiner stated that herbicides have not been 
shown to be a cause of COPD, and that the veteran offered no 
evidence to substantiate his claim.  The chest x-ray was 
abnormal, raising the question of lung cancer.  However, the 
examiner was unable to provide a conclusive diagnosis beyond 
COPD.

As noted, the Court held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  As 
noted, respiratory cancers, including cancer of the lungs, 
bronchus, larynx or trachea are entitled to such presumptive 
service connection.  COPD, however, is not among the diseases 
subject to such presumptive service connection.  See 38 
C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  The 
Federal Circuit, however, has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Concerning the claim of service connection on the basis of 
the legal presumption of exposure to herbicides, the law is 
clear that only those disabilities listed in 38 C.F.R. § 
3.309(e), will be considered to have been incurred in 
service.  It is important to note that the diseases listed at 
38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  The presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See National Academy of 
Sciences report, "Veterans and Agent Orange: Update 1996," 
dated March 14, 1996. 

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  Respiratory cancer which for purposes of 
the legal presumptions is defined as cancer of the lung, 
bronchus, larynx, or trachea is a delineated presumptive 
disease.  However, the evidence of record indicates that he 
has a current diagnosis of COPD.  The Board notes that the 
September 2007 VA examiner noted an abnormal chest x-ray, 
raising the question of lung cancer, and indicated that a CT 
scan was to be ordered.  However, that diagnosis was 
apparently not confirmed as an April 2008 VA cardiology note 
indicates that while the veteran has a lung mass, a 
bronchoscopy done on April 4, 2008 was nondiagnostic (no 
endobronchial lesions, BAL (bronchoalveolar lavage) negative 
for malignant cells).  It was noted that a biopsy was not 
performed, and if the mass increased in size, a repeat CT 
scan of the thorax and possible CT guided biopsy would be 
planned.  Thus, the record as it currently exists does not 
include a diagnosis of lung cancer.  Therefore, the veteran 
does not currently have a diagnosis that is recognized as a 
presumptive disease due to the exposure to herbicides.  
Further, the disabilities that have been positively 
associated with Agent Orange do not include COPD.  See 38 
C.F.R. §§ 3.307, 3.309).  Although respiratory disease may be 
presumptively service-connected based on exposure to Agent 
Orange, VA regulations are clear on what type of respiratory 
disease are entitled to such presumption.  

Regarding the issue of direct service connection, the Board 
notes that the veteran's service medical records are negative 
for any findings or diagnosis of a respiratory disorder.  
Further, the veteran has not presented any competent medical 
evidence that causally links his COPD to service, or to the 
exposure to Agent Orange in service.  Combee v. Brown, supra.  
In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and any current respiratory 
disorder.

The Board has considered the veterans assertions that his 
respiratory disorder is a result of exposure to Agent Orange 
in service.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu; see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot grant service connection 
for the veteran's respiratory disorder based on his 
statements alone.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his respiratory 
disorder.  As there is no competent medical evidence of 
record suggesting a connection between any in-service 
exposure to herbicides and the veteran's respiratory 
disorder, and no evidence of any manifestations or symptoms 
attributable to respiratory disorder during service or until 
many years after his discharge from service, the Board finds 
no basis to grant service connection.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a heart condition is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a respiratory disorder, 
to include as a result of exposure to herbicides, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


